Citation Nr: 1735670	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, secondary to service-connected post-concussion syndrome.

2.  Entitlement to service connection for deep vein thrombosis, secondary to service-connected post-concussion syndrome.

3.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD) on an extraschedular basis. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

5.  Entitlement to special monthly compensation based on the need of aid and attendance or housebound status.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1991.    

In June 2013, the Veteran testified at a Board hearing before a Veterans Law Judge and a transcript is of record.  In February 2016, the Veteran was notified that the Veterans Law Judge could not continue to participate in his appeal and was allowed the opportunity to attend a new hearing before another Veterans Law Judge.  He opted against a new hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a February 2017 supplemental statement of the case, after case development was completed, the RO confirmed and continued the denials of the claims.  Since that time, new VA medical records, private treatment records, and VA medical examinations have been associated with the record.  In June 2017, VA notified the Veteran of the additional evidence, his right to have it reviewed by the Agency of Original Jurisdiction, and his ability to waive this right.  The Veteran did not respond to that letter.  Therefore, the Agency of Original Jurisdiction must review the evidence prior to adjudication by the Board.  38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

With consideration of all evidence received since the February 2017 supplemental statement of the case, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

